 

 

The Chefs’ Warehouse, Inc. 8-K [chef-8k_063015.htm]

EXECUTION COPY





AMENDMENT NO. 6 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 6 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of July 1, 2015 by and among Dairyland USA Corporation, a New York
corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York
limited liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida”, and
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Issuers”), each of the Guarantors whose names appear on the signature pages
hereto (together with the Issuers, collectively, the “Obligors”), and each of
the holders of the Notes whose names appear on the signature pages hereto (each
a “Noteholder” and collectively, the “Noteholders”).

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014, that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014, that certain
Amendment No. 4 to Note Purchase and Guarantee Agreement dated as of January 9,
2015 and that certain Supplemental Note Purchase and Guarantee Agreement and
Amendment Agreement dated as of April 6, 2015 (as so amended and supplemented,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), pursuant to which the Issuers
issued and sold (i) $100,000,000 in aggregate principal amount of their
Guaranteed Senior Secured Notes due April 17, 2023 (as amended, restated or
otherwise modified from time to time pursuant to Section 18 of the Note Purchase
Agreement and including any such notes issued in substitution therefor pursuant
to Section 13 of the Note Purchase Agreement, the “Series A Notes”), and (ii)
$25,000,000 in aggregate principal amount of their 5.80% Series B Guaranteed
Senior Secured Notes due October 17, 2020 (as amended, restated or otherwise
modified from time to time pursuant to Section 18 of the Note Purchase Agreement
and including any such notes issued in substitution therefor pursuant to Section
13 of the Note Purchase Agreement, the “Series B Notes”; and together with the
Series A Notes, collectively, the “Notes”);

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;

WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;

WHEREAS, the Noteholders constitute the Required Holders;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.

1.       Definitions. All capitalized terms used herein and not otherwise
defined shall have the meanings provided for in the Note Purchase Agreement.

2.       Amendments to the Note Purchase Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 below, and effective as of
the date such conditions are satisfied, the parties hereto agree that the Note
Purchase Agreement is hereby amended as follows:



 



(a)       Section 10.13 of the Note Purchase Agreement is hereby amended to
insert a new clause (f) to the end thereof to read in its entirety as follows:

 “(f)       Adjustments to Financial Covenants on Each Specified Acquisition
Date. Notwithstanding the foregoing, upon the occurrence of each Specified
Material Acquisition Date, the maximum permitted Total Leverage Ratio and Senior
Secured Leverage Ratio pursuant to Sections 10.13(b) and 10.13(d) shall, in each
case, be deemed to be increased for a four (4) consecutive Fiscal Quarter period
(such period of four (4) consecutive Fiscal Quarters, the “Specified Period”),
beginning with the Fiscal Quarter during which such Specified Material
Acquisition Date occurs, by (i) in the case of the first two (2) Fiscal Quarters
in the Specified Period, an additional 0.50:1.00 in excess of the applicable
levels otherwise set forth in Sections 10.13(b) and 10.13(d) and (ii) in the
case of the last two (2) Fiscal Quarters in the Specified Period, an additional
0.25:1.00 in excess of the applicable levels otherwise set forth in Sections
10.13(b) and 10.13(d) (without giving effect to the additional 0.50:1.00
increase described in the preceding clause (i)), in each case, so long as the
Issuer Representative provides the holders of Notes with the related Specified
Material Acquisition Information at least 3 Business Days prior to such
Specified Material Acquisition Date; provided however that, notwithstanding the
foregoing, in no event shall the adjustment pursuant to this Section 10.13(f)
result in the maximum permitted Total Leverage Ratio exceeding 5.00 to 1.00 or
the Senior Secured Leverage Ratio exceeding 4.50 to 1.00 at any time. It is
hereby understood and agreed that, at the end of each Specified Period, the
maximum permitted Total Leverage Ratio and Senior Secured Leverage Ratio
pursuant to Sections 10.13(b) and 10.13(d) shall revert to the levels set forth
in such Sections (without giving effect to the additional increases described in
clauses (i) and (ii) above).

(b)       The definition of “Applicable Rate” set forth on Schedule B of the
Note Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Applicable Rate” means, the sum of (1) in the case of the Series A Notes, for
any Interest Period, (a) 6.15% per annum until such time as the Senior Secured
Leverage Ratio is less than 3.25:1.00 for two consecutive Fiscal Quarters, as
evidenced by the certificates delivered after the Amendment No. 4 Effective Date
pursuant to Section 7.2 with respect to such Fiscal Quarters (the “Initial
Coupon Reduction Date”), and (b) on and after the Initial Coupon Reduction Date,
(i) 5.90% per annum if the Senior Secured Leverage Ratio as of the Fiscal
Quarter ended immediately prior to the commencement of such Interest Period is
less than 3.25:1.00, and (ii) 6.15% per annum if the Senior Secured Leverage
Ratio as of the Fiscal Quarter ended immediately prior to the commencement of
such Interest Period is greater than or equal to 3.25:1.00, plus in the case of
clauses (1)(a) or (1)(b), with respect to each day during any Specified Period
only, .25% per annum, and (2) in the case of the Series B Notes, 5.80% plus with
respect to each day during any Specified Period only, .25% per annum.

(c)       The definition of “Permitted Acquisition” set forth on Schedule B of
the Note Purchase Agreement is hereby amended to amend and restate in its
entirety the first parenthetical set forth in clause (b)(4) therein to read as
follows:

“(provided that, for purposes of determining compliance with the covenants
contained in clauses (b) and (d) of Section 10.13, (x) with respect to any
acquisition occurring on any Specified Material Acquisition Date, the maximum
permitted ratios for such covenants shall be deemed to be those set forth
therein and (y) with respect to any other acquisition, the maximum permitted
ratios for such covenants shall be deemed to be 0.50:1.00 less than those set
forth therein)”

2

 



(d)       Schedule B of the Note Purchase Agreement is hereby amended to add the
definitions of “Amendment No. 6 Effective Date”, “Specified Material Acquisition
Date”, “Specified Material Acquisition Information” and “Specified Period” in
their proper alphabetical order to read in their entirety as follows:

“Amendment No. 6 Effective Date” means July 1, 2015.

“Specified Material Acquisition Date” means each date (provided that such date
is on or before June 30, 2016) (i) on which the aggregate consideration paid by
the Obligors during any two (2) consecutive Fiscal Quarters for Permitted
Acquisitions consummated on or after the Amendment No. 6 Effective Date exceeds
$25,000,000 and (ii) with respect to which the Issuer Representative has
provided to the holders of Notes irrevocable notice (which notice must have been
provided at least 3 Business Days prior to such date) of its election, in its
sole and absolute discretion, to adjust the maximum permitted Total Leverage
Ratio and Senior Secured Leverage Ratio pursuant to Section 10.13(f); provided,
however, such date shall not be deemed to be a “Specified Material Acquisition
Date” if it would result in there being more than one (1) Specified Material
Acquisition Date occurring during any period of four (4) consecutive Fiscal
Quarters.

“Specified Material Acquisition Information” means, with respect to any
Specified Material Acquisition Date, the following items for each acquisition
consummated during the period commencing on (and including) the first day of the
immediately preceding Fiscal Quarter and ending on (and including) such
Specified Material Acquisition Date: (i) the name of the Person or description
of the assets being acquired, (ii) the purchase price on the date of the
acquisition(s) (without giving effect to any potential post-closing adjustments
of the purchase price, such as working capital adjustments, earn-out payments
and indemnification payments), (iii) reasonable, good faith estimates for
maximum earn-out payments and working capital adjustments with respect to such
acquisition(s) and (iv) historical financial statements (including consolidated
balance sheets, income statements and cash flow statements), projections and
officer certificates, in each case, reasonably requested by the Required
Holders.

“Specified Period” has the meaning assigned to such term in Section 10.13(f).

3.       Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent, each to be in form and substance
satisfactory to the Required Holders:

(a)       each Noteholder shall have received counterparts of this Amendment
duly executed by the Obligors and the Required Holders;

(b)       each Noteholder shall have received a fully executed copy of an
amendment to the Bank Credit Agreement, which amendment shall be substantially
in the form set forth on Exhibit A hereto and in full force and effect (the
“Bank Amendment”);

(c)       The Chefs’ Warehouse, Inc. shall have paid to each Noteholder, in
consideration of the agreements of such Noteholder contained herein, by wire
transfer of immediately available funds, a fee, whether or not such holder has
signed this Amendment, in an amount equal to 0.10% (10 basis points) of the
aggregate outstanding principal amount of Notes held by such Noteholder; such
fee shall be deemed earned when paid and shall be nonrefundable; and

(d)       the Noteholders shall have received payment and/or reimbursement of
their fees and expenses (including, without limitation, all fees and expenses of
counsel for the Noteholders to the extent invoiced in reasonable detail on or
prior to the date hereof) in connection with this Amendment and the other
Financing Documents.

3

 



4.       Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants as follows:

(a)       This Amendment and the Note Purchase Agreement as modified hereby
constitute legal, valid and binding obligations of such Obligor and are
enforceable against such Obligor in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)       As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Obligors set forth in the Note Purchase
Agreement, as amended hereby, are true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
shall be true and correct in all respects), it being understood and agreed that
any representation or warranty which by its terms expressly relates to a
specified date shall be required to be true and correct only as of such
specified date.

5.       Confirmation and Ratification of Guaranteed Obligations. By executing
this Amendment, each of the Guarantors hereby (a) consents to this Amendment,
(b) acknowledges that, notwithstanding the execution and delivery of the
Amendment, the obligations of each of the Guarantors under the Guaranty continue
in full force and effect and are not impaired or affected, and the Guaranty
continues in full force and effect and shall apply to the Guaranteed Obligations
as amended by this Amendment, and (c) affirms and ratifies the Guaranty, any
other Financing Document executed by it and the Guaranteed Obligations in all
respects.

6.       Reference to and Effect on the Note Purchase Agreement.

(a)       Upon the effectiveness hereof, each reference to the Note Purchase
Agreement in the Note Purchase Agreement or any other Financing Document shall
mean and be a reference to the Note Purchase Agreement as amended hereby.

(b)       Each Financing Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

(c)       Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Noteholders, nor constitute a waiver of any
provision of the Note Purchase Agreement, any other Financing Document or any
other documents, instruments or agreements executed and/or delivered in
connection therewith.

(d)       This Amendment constitutes a “Financing Document” under (and as
defined in) the Note Purchase Agreement.



4

 

 7.       Release of Claims.

(a)       Each of the Obligors, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Noteholders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Noteholders and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Obligors or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, in each case in
connection with the Note Purchase Agreement or any of the other Financing
Documents or transactions thereunder or related thereto.

(b)       Each of the Obligors understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

8.       Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties hereto shall be governed by, the
law of the State of New York excluding choice of law principles that would
permit the application of the laws of a different jurisdiction.

9.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

5

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.



 

   ISSUERS:               DAIRYLAND USA CORPORATION          By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary 



 

 

  THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC         By: /s/ Alexandros Aldous   
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary



 

 

  BEL CANTO FOODS, LLC          By: /s/ Alexandros Aldous    Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/ Alexandros Aldous   
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE OF FLORIDA, LLC         By: /s/ Alexandros Aldous   
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary



[Chefs’ Warehouse - Signature Page to Amendment No. 6 to Note Purchase and
Guarantee Agreement]

 

 

 



   GUARANTORS:               THE CHEFS’ WAREHOUSE, INC.         By: /s/
Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary

 

 

  CHEFS’ WAREHOUSE PARENT, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  MICHAEL’S FINER MEATS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  MICHAEL’S FINER MEATS HOLDINGS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE MIDWEST, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

[Chefs’ Warehouse - Signature Page to Amendment No. 6 to Note Purchase and
Guarantee Agreement]

 

 

  QZ ACQUISITION (USA), INC.         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary

 

 

  QZINA SPECIALTY FOODS, INC., a Florida corporation         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary

 

 

  QZINA SPECIALTY FOODS, INC., a Washington corporation         By: /s/
Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary

 

 

  QZINA SPECIALTY FOODS (AMBASSADOR), INC.         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  CW LV REAL ESTATE LLC         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

[Chefs’ Warehouse - Signature Page to Amendment No. 6 to Note Purchase and
Guarantee Agreement]

 

 



  ALLEN BROTHERS 1893, LLC         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary

 

 

  THE GREAT STEAKHOUSE STEAKS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC         By: /s/ Alexandros Aldous
  Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

 

  DEL MONTE CAPITOL MEAT COMPANY, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary

 

[Chefs’ Warehouse - Signature Page to Amendment No. 6 to Note Purchase and
Guarantee Agreement]

 

 



 NOTEHOLDERS:               THE PRUDENTIAL INSURANCE COMPANY OF AMERICA        
By: /s/ Tannis Fussell    Name: Tannis Fussell   Title: Vice President   

 

 

PRUCO LIFE INSURANCE COMPANY         By: /s/ Tannis Fussell   Name: Tannis
Fussell   Title: Assistant Vice President   

 

 

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY   By: Prudential Investment
Management, Inc., as investment manager   

 



  By: /s/ Tannis Fussell     Name: Tannis Fussell     Title: Vice President   

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY   By: Prudential Investment
Management, Inc., as investment manager   

 



  By: /s/ Tannis Fussell     Name: Tannis Fussell     Title: Vice President   

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 6 to Note Purchase and
Guarantee Agreement]

 

 

Exhibit A

 

Bank Amendment 

 



Exhibit A-1

 

 